Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-8 in reference to Liu et al. (U.S. 9,901,440) and claims 1-4 in reference to Limem et al. (U.S. 9,655,715) in view of Liu et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/03/2021 with respect to claims 1, 9, and 28-37 in reference to Bertoli et al. (U.S. 10,405,969) in view of Liu have been fully considered but they are not persuasive.
Regarding claims 1 and 28-32, the Applicant argues that Bertoli et al. does not disclose “curved first and second edges” with the “first edges” of each section “compris[ing] an arc extending between… lateral apices,” because the device of Bertoli et al. has separate sections which are folded into a three-dimensional shape.
The Examiner respectfully disagrees. While in the flattened configuration, the separate sections of Bertoli et al. are discontinuous so that there is no arc extending between lateral apices, once folded into the three-dimensional form, there is a continuous arc between the two lateral apices.
Regarding claims 9 and 33-37, the Applicant argues that, because the device of Bertoli et al. is designed to fully enclose a breast implant and therefore includes extra material in the rear of the implant to facilitate attachment to the muscle, it could not achieve its purpose if modified to meet the limitations of claim 9.
The Examiner respectfully disagrees. While the implant of Bertoli et al. does include extra material to also cover the posterior side of a breast implant, it does comprise sections which cover the anterior of a breast implant and a portion which is sized to conform to a shape of a lower margin of a breast. While there are additional sections configured to cover non-claimed portions of the implant, the implant of Bertoli et al. does still meet the limitations of claim 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bertoli et al. (U.S. 10,405,969) in view of Liu et al. (U.S. 9,901,440).
Regarding claim 1, Bertoli et al. discloses a breast treatment device, comprising: a sheet (2), wherein the sheet (2) comprises: a flexible sheet (2) with a top surface and a bottom surface, wherein the sheet (2) has a first section (as shown in Fig. A, derived from Fig. 1) and a second section (as shown in Fig. A), and the first and second sections (as shown in Fig. A) have different shapes and are attached to one another, and wherein the first section (as shown in Fig. A) includes a first set of lateral apices (as shown in Fig. A) and curved first and second edges (as shown in Fig. A), wherein the second edge is curved once folded into a three-dimensional form, the curved first edge (as shown in Fig. A) of the first section (as shown in Fig. A) comprises an arc extending between the first set of lateral apices (as shown in Fig. A) of the first section (as shown in Fig. A), the second section (as shown in Fig. A) includes a second set of lateral apices (as shown in Fig. A) and curved first and second edges (as shown in Fig. A), wherein the second edge is curved once folded into a three-dimensional form, the curved first edge (as shown in Fig. A) of the second section (as shown in Fig. A) comprises an arc extending between the second set of lateral apices (as shown in Fig. A) of the second section (as shown in Fig. A), and the first 

    PNG
    media_image1.png
    806
    683
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    623
    media_image2.png
    Greyscale

Bertoli et al. does not disclose that the sheet is made out of an acellular tissue matrix. Liu et al. teaches a breast treatment device analogous to that of Bertoli et al. which is made out of an acellular tissue matrix (col. 2, lines 21-23) which can comprise a dermal, porcine, or human tissue matrix (col. 6, lines 37-48). This material allows for the ingrowth of the surrounding tissue in the body without leaving residual material after full integration, resulting in a better cosmetic appearance (col. 3, lines 63-67). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Bertoli et al. with the teachings of Liu et al. by changing the material of the device, resulting in the device as disclosed by Bertoli et al. wherein the sheet is made out of an acellular tissue matrix which comprises a dermal, porcine, or human tissue matrix. This would allow for the integration of the device material into the surrounding tissue, resulting in a better cosmetic appearance.
Regarding claim 2, the present combined citation discloses the device of claim 1. Additionally, Bertoli et al. discloses that the first edge (as shown in Fig. A) of the first section (as shown in Fig. A) has a degree of curvature that is greater than a degree of curvature of the second edge (as shown in Fig. A) of the first section (as shown in Fig. A), as the first edge and second edge have different degrees of curvature in different planes, and the degree of curvature of the first edge is greater than that of the second edge in the z-y plane. Additionally, the degree of curvature of the first edge is greater than that of the second edge when the device is in the two-dimensional form.
Regarding claim 3, the present combined citation discloses the device of claim 1. Additionally, Bertoli et al. discloses that the first edge (as shown in Fig. A) of the second section (as shown in Fig. A) has a degree of curvature that is greater than a degree of curvature of the second edge (as shown in Fig. A) of the second section (as shown in Fig. A), as the first edge and second edge have different degrees of curvature in different planes, and the degree of curvature of the first edge is greater than that of the second edge in the z-y plane. Additionally, the degree of curvature of the first edge is greater than that of the second edge when the device is in the two-dimensional form.
Regarding claim 4, the present combined citation discloses the device of claim 1. Additionally, Bertoli et al. discloses that the first section (as shown in Fig. A) and second section (as shown in Fig. A) are attached to one another along the second edge (as shown in Fig. A) of each of the first section (as shown in Fig. A) and second section (as shown in Fig. A; Figs. 2-5).
Regarding claim 5, the present combined citation discloses the device of claim 1. Additionally, according to the present combined citation, the acellular matrix can comprise a dermal tissue matrix.
Regarding claim 6, the present combined citation discloses the device of claim 1. Additionally, according to the present combined citation, the acellular matrix can comprise a porcine tissue matrix.
Regarding claim 7, the present combined citation discloses the device of claim 1. Additionally, according to the present combined citation, the acellular matrix can comprise a human tissue matrix.
Regarding claim 8, the present combined citation discloses the device of claim 1. Additionally, Bertoli et al. discloses the device further comprises a breast implant (8).
Regarding claim 33, the present combined citation discloses the method of treatment, comprising: selecting a breast treatment device comprising a sheet of acellular tissue matrix according to claim 1. Additionally, Bertoli et al. discloses implanting the breast treatment device along with a breast implant (8) within a breast (Fig. 7).
Regarding claim 34, the present combined citation discloses the method of claim 33. Additionally, Bertoli et al. discloses that the method comprises implanting the breast implant (8) anterior to pectoralis muscles (Fig. 7; col. 5, lines 39-41).
Regarding claim 35, the present combined citation discloses the method of claim 33. Additionally, Bertoli et al. discloses that the sheet (2) which, according to the present combined citation, is a sheet of acellular tissue matrix, is positioned adjacent to the breast implant (8) to cover substantially all of an anterior surface of the breast implant (8, Figs. 5-7).
Regarding claim 36, the present combined citation discloses the method of claim 33. Additionally, Bertoli et al. discloses a method which further comprising securing a portion of the sheet (2) which, according to the present combined citation, is a sheet of acellular tissue matrix, to tissue (Fig. 7; col. 5, lines 39-41).
Regarding claim 37, the present combined citation discloses the method of claim 33. Additionally, Bertoli et al. discloses that the sheet (2) which, according to the present combined citation, is a sheet of acellular tissue matrix, is secured to a portion of a chest wall (Fig. 7; col. 5, lines 39-41).
Regarding claim 9, Bertoli et al. discloses a method of treatment, comprising: selecting a breast treatment device (1) comprising: a sheet (2), wherein the sheet (2) comprises a flexible sheet (2) with a top surface and a bottom surface, wherein the sheet has a continuous upper curved border (as shown in Fig. A), which is continuous in the three-dimensional form once both lateral portions of the device are 
Bertoli et al. does not disclose that the sheet is made out of an acellular tissue matrix. Liu et al. teaches a breast treatment device analogous to that of Bertoli et al. which is made out of an acellular tissue matrix (col. 2, lines 21-23) which can comprise a dermal, porcine, or human tissue matrix (col. 6, lines 37-48). This material allows for the ingrowth of the surrounding tissue in the body without leaving residual material after full integration, resulting in a better cosmetic appearance (col. 3, lines 63-67). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Bertoli et al. with the teachings of Liu et al. by changing the material of the device, resulting in the device as disclosed by Bertoli et al. wherein the sheet is made out of an acellular tissue matrix which comprises a dermal, porcine, or human tissue matrix. This would allow for the integration of the device material into the surrounding tissue, resulting in a better cosmetic appearance.
Bertoli et al. also does not teach that the lateral apices are separated by a distance between about 15-30cm, however Bertoli et al. does teach that the lateral apices are designed to be placed on opposite sides of a breast implant, and therefore in the two-dimensional flattened form, would need to be separated by a distance approximately equal to the distance from one side of a breast implant to another going around the anterior side of the implant so that, in a three-dimensional folded form, the sheet could sufficiently cover a breast implant. Liu et al. teaches a breast treatment device analogous to that of Bertoli et al. The implant of Liu et al. comprises a two-dimensional sheet (Fig. 3a) which is folded into a three-dimensional shape which has a width which is sufficient to cover the anterior portion of a breast implant (Fig. 5). In the two-dimensional form, the two lateral-most portions of the implant are separated by a distance of 10-25 cm (col. 5, lines 57-60) in order to accommodate a breast implant once folded. It would have been obvious to one skilled in the art at the time of filing to have modified further the device of Bertoli et al. in view of Liu et al. with the teachings of Liu et al. by adjusting the dimensions of the lateral apices of the upper section to be separated by a distance between about 15-25 cm in order to fit a breast implant once folded. This would result in the method of Bertoli et al. in view of Liu et al. wherein the lateral apices are separated by a distance between about 15 and 25 cm.
Regarding claim 28, the present combined citation discloses the method of claim 9. Additionally, Bertoli et al. discloses that the method comprises implanting the breast implant (8) anterior to pectoralis muscles (Fig. 7; col. 5, lines 39-41).
Regarding claim 29, the present combined citation discloses the method of claim 9. Additionally, Bertoli et al. discloses that the sheet (2) which, according to the present combined citation, is a sheet of acellular tissue matrix, is positioned adjacent to the breast implant (8) to cover substantially all of an anterior surface of the breast implant (8, Figs. 5-7).
Regarding claim 30, the present combined citation discloses the method of claim 9. Additionally, Bertoli et al. discloses a method which further comprising securing a portion of the sheet (2) which, 
Regarding claim 31, the present combined citation discloses the method of claim 30. Additionally, Bertoli et al. discloses that the sheet (2) which, according to the present combined citation, is a sheet of acellular tissue matrix, is secured to a portion of a chest wall (Fig. 7; col. 5, lines 39-41).
Regarding claim 32, the present combined citation discloses the method of claim 9. Additionally, the present combined citation discloses that the sheet of acellular tissue matrix comprises one of a dermal tissue matrix, a porcine tissue matrix, or a human tissue matrix.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774